Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Ashley P., 74 AD3d 1075 [2010]; Matter of Joel C., 70 AD3d 936, 937 [2010]; cf. People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree based on a theory of accomplice liability (see Family *994Ct Act § 342.2 [2]; Penal Law § 20.00; Matter of Joseph H., 55 AD3d 608, 609 [2008]; Matter of Kenyetta F., 49 AD3d 540, 541 [2008]; Matter of Jonathan V., 43 AD3d 470, 471 [2007]; Matter of Joseph J., 205 AD2d 777, 778 [1994]). The evidence of his conduct before, during, and after the acts established beyond a reasonable doubt that he acted in concert with his accomplice to commit the charged acts (see Matter of Kenyetta F., 49 AD3d at 541).
The appellant’s remaining contention is without merit. Rivera, J.P, Dillon, Hall and Roman, JJ., concur.